Citation Nr: 1219895	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  99-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating for a left knee disability, rated 20 percent disabling based on instability and 10 percent disabling based on limitation of flexion, during the period from April 8, 1999 to April 2, 2003 and the period from June 1, 2003 to May 13, 2009.  

2.  Entitlement to an increased rating for a left knee disability, rated 60 percent disabling from July 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977 and from February 1981 to February 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO continued a 10 percent rating for a left knee disability.  In a January 2003 rating decision, the RO granted an increased, 20 percent rating for the left knee disability, effective April 8, 1999.  In a June 2003 rating decision, the RO granted a temporary total rating, pursuant to 38 C.F.R. § 4.30, effective April 2, 2003.  A 20 percent rating was continued, effective June 1, 2003.  In a June 2009 rating decision, the RO granted a temporary total rating following a total left knee arthroplasty, effective May 13, 2009.  A 30 percent rating was assigned effective July 1, 2010.  In a December 2011 rating decision, the RO granted a separate 10 percent rating for the left knee disability, based on limitation of flexion, effective from April 8, 1999 to April 2, 2003 and from June 1, 2003 to May 13, 2009.  The RO also granted an increased, 60 percent rating for the total left knee arthroplasty, effective July 1, 2010.  

In light of the assignment of temporary total ratings for the service-connected left knee disability during the periods from April 2, 2003 to June 1, 2003 and from May 13, 2009 to July 1, 2010, the Board has characterized the issues on appeal as reflected on the title page.  Additionally, while, during the pendency of the appeal, the RO has assigned increased ratings for the service-connected left knee disability, as higher ratings are available and the Veteran is presumed to be seeking the maximum available benefit, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2004, the Veteran testified during a Board hearing before Veterans Law Judge Powell at the RO; a transcript of that hearing is of record.  In November 2006, the Veteran testified during a Board hearing before Veterans Law Judge Parakkal at the RO; a transcript of that hearing is also of record.

In an October 2004 decision, the Board denied a claim for a rating in excess of 10 percent for the Veteran's left knee disability, prior to April 8, 1999, and remanded the claim for an increased rating, after April 8, 1999, for further development.  The Veteran did not appeal the October 2004 decision to the United States Court of Appeals for Veterans Claims (Court); hence, the portion of the decision which denied a rating in excess of 10 percent for the Veteran's left knee disability, prior to April 8, 1999, is final and no longer on appeal.  

In an August 2007 decision, the Board denied a rating in excess of 20 percent for the Veteran's left knee disability, from April 8, 1999 to April 2, 2003 and from June 1, 2003.  The Veteran, in turn, appealed the Board's August 2007 decision to the Court.  In an April 2008 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the August 2007 decision, and the case was returned to the Board for further proceedings consistent with the Joint Motion.  In August 2008 and April 2010, the case was remanded for additional development.  

As noted above, the Veteran testified before two different Veterans Law Judges at hearings in July 2004 and November 2006.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in a March 2012 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran and his representative were informed that if no response was received within 30 days of the March 2012 letter, it would be assumed that the Veteran did not wish to have a third hearing.  No response was received to the March 2012 letter.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  

As a final preliminary matter, the Board notes that, in the August 2007 decision, the Board indicated that a request to reopen a claim for service connection for a back disability, to include as secondary to the service-connected left knee disability, had been raised.  This matter was referred to the RO for appropriate action.  There is no indication in the record currently before the Board, this claim has been adjudicated.  Additionally, in his January 2012 Informal Hearing Presentation (IHP), the Veteran's representative raised a claim for service connection for a digestive problem, to include as secondary to the service-connected left knee disability, as well as a claim for a total rating for compensation purposes based on individual unemployability (TDIU).  The Board notes that service connection for irritable bowel syndrome, claimed as digestive and intestinal problems, was denied in an August 2003 rating decision.  

The requests to reopen claims for service connection for a back disability and a digestive problem, to include as secondary to the service-connected left knee disability, and the claim for a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In making the decision to refer the above-mentioned claims to the AOJ for appropriate action, the Board has considered the decision of the Court in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

In his January 2012 IHP, the Veteran's representative indicated that the Veteran had been fired at least four times because of his knees.  In addition to his service-connected left knee disability, the Veteran is service-connected for a right knee disability.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the assertion of entitlement to a TDIU based, at least in part, on a service-connected disability which is not presently before the Board for consideration, the Board finds that the appropriate action on the current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  During the period from April 8, 1999 to April 2, 2003, the Veteran's left knee disability was manifested by complaints of pain, locking, and giving way, with full extension and flexion limited to no less than 120 degrees; there was no medical evidence of instability or subluxation.  

3.  During the period from June 1, 2003 to May 13, 2009, the Veteran's left knee disability was manifested by complaints of pain, locking, and giving way, with flexion limited to no less than 90 degrees and extension limited to no more than 10 degrees; there was no medical evidence of instability or subluxation.  

4.  After undergoing total left knee arthroplasty and convalescence, the service-connected left knee disability was assigned the highest rating available for the chronic residuals of the total knee replacement in accordance with the established criteria referable to prosthetic replacement.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left knee disability, rated 20 percent disabling based on instability and 10 percent disabling based on limitation of flexion, during the period from April 8, 1999 to April 2, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 (2011).  

2.  The criteria for an increased rating for a left knee disability, rated 20 percent disabling based on instability and 10 percent disabling based on limitation of flexion, during the period from June 1, 2003 to May 13, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 (2011).  

3.  The criteria for an increased rating for a left knee disability, rated 60 percent disabling from July 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.68, 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for an increased rating for his left knee disability was received in December 1997.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in October 2004 and April 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess his left knee disability in September 1999, January 2005, October 2008, and June 2010.  

The Board has considered the fact that the record reflects that the Veteran underwent a left knee MRI in October 2002.  While the actual report of this MRI is not currently of record, the MRI findings were summarized in a November 2002 VA treatment record.  Thus, the Board finds that remand to obtain a copy of the actual October 2002 MRI report is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Additionally, during the July 2004 hearing, the Veteran testified that he was in VA vocational rehabilitation.  No VA vocational rehabilitation folder is available for the Board's review.  However, also during the July 2004 hearing, the Veteran testified that he had been working at his current job for three months and there was an outside contractor working for VA sending his resume out.  The Board notes that the record reflects that the Veteran has been working during the pendency of this appeal.  In light of the numerous records of VA treatment currently associated with the claims file, which include numerous findings regarding the service-connected left knee disability, and the reports of VA examinations, the Board finds that the medical evidence of record is adequate to evaluate the service-connected left knee disability, and that there is sufficient medical evidence for VA to make a decision on the claims on appeal.  There is no indication that any VA vocational rehabilitation records, if in existence, would provide different information regarding the severity of the Veteran's left knee disability.  As such, a remand to attempt to obtain any VA vocational rehabilitation records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991). 

The Board has considered that a January 2005 VA treatment record reflects that the Veteran reported that outside orthopedists had suggested total knee replacements, and added that he had had knee aspirations outside of VA.  Private treatment records regarding the Veteran's left knee disability have not been associated with the claims file.  However, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not specifically identified, nor has he submitted a release regarding outside treatment for his left knee disability.  Moreover, as noted above, the Board finds that the medical evidence of record is adequate to evaluate this disability.  Thus, no further action regarding records of treatment from these unidentified non-VA providers is warranted.  

The Board notes that a February 2010 VA treatment record reflects that the amount of income the Veteran received from VA, the Social Security Administration (SSA), and other sources was undisclosed.  Such record does not necessarily indicate that the Veteran was in receipt of income from each of these sources.  Indeed, during VA treatment in May 2009 the Veteran denied any SSA income.  Additionally, as noted above, the Veteran has described working during the pendency of the appeal, including, as will be discussed below, during a June 2010 VA examination.  Thus, there is no indication that there are outstanding SSA records which are pertinent to the claims on appeal.  

The Board has, finally, considered the fact that the December 2011 SSOC indicates that the evidence considered included a VA Form 21-4138, Statement in Support of Claim, received February 17, 2010.  This VA Form 21-4138 is not currently available for the Board's review; however, a March 2010 rating decision pertaining to the Veteran's service-connected right knee disability reflects that the Veteran's claim for a temporary total evaluation for his right knee was received on February 17, 2010.  Thus, the February 2010 statement from the Veteran is not pertinent to the claims on appeal, and remand to obtain a copy of this statement is not required.  See Soyini, 1 Vet. App. at 546.
  
Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already staged the ratings for the Veteran's left knee disability; the following analysis is therefore undertaken with consideration of the possibility of further staged rating. 

Historically, in a January 2003 rating decision, the RO granted an increased, 20 percent rating for the left knee disability, effective April 8, 1999, pursuant to Diagnostic Code 5258.  In a June 2003 rating decision, the RO granted a temporary total rating, pursuant to 38 C.F.R. § 4.30, effective April 2, 2003.  A 20 percent rating was continued, effective June 1, 2003, pursuant to Diagnostic Code 5258.  In a June 2009 rating decision, the RO granted a temporary total rating following a total left knee arthroplasty, effective May 13, 2009.  A 30 percent rating was assigned effective July 1, 2010, pursuant to Diagnostic Code 5055.  In a December 2011 rating decision, the RO granted a separate 10 percent rating for the left knee disability, based on limitation of flexion, effective from April 8, 1999 to April 2, 2003 and from June 1, 2003 to May 13, 2009, pursuant to Diagnostic Code 5003-5260.  The RO also granted an increased, 60 percent rating for the total left knee arthroplasty, effective July 1, 2010, pursuant to Diagnostic Code 5055.  In the December 2011 rating decision, the RO indicated that the 20 percent rating for left knee meniscus tear with degenerative changes, from April 8, 1999 to April 2, 2003, was being revised to a 20 percent rating based on moderate instability, pursuant to Diagnostic Code 5257, in lieu of a 20 percent rating pursuant to Diagnostic Code 5258, to allow for the award of a separate award for painful and limited range of motion.  Despite the discussion in the December 2011 rating decision, the rating codesheet reflects that the Veteran was in receipt of a 20 percent rating for left knee instability, from April 8, 1999 to April 2, 2003 and from June 1, 2003 to May 13, 2009, pursuant to Diagnostic Code 5258.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following a knee replacement (prosthesis).  Thereafter, the diagnostic code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
    
From April 8, 1999 to April 2, 2003

VA treatment records during the period from April 8, 1999 to April 2, 2003 reflect complaints regarding and treatment for the left knee.  These complaints include reports of left knee locking, pain, and giving way.  

On VA examination in September 1999, the Veteran complained of left knee pain as well as locking, popping, and some swelling.  The Veteran reported that his left knee disability limited him in his day-to-day activities, although he was able to maintain a job and did not miss work due to pain in his knee.  On examination, the left knee was not swollen nor was there any redness.  There were multiple well-healed surgical scars.  Range of motion was from 0 to 130 degrees and there was no effusion.  There was pain and crepitance throughout range of motion.  The examiner commented that examination was made somewhat difficult by the fact that the Veteran was unable to completely relax at any time.  X-rays of the left knee revealed medial joint space narrowing.  The impression was patellofemoral syndrome and arthritic changes leading to constant knee pain.  

During VA treatment in October 1999 and January 2000, the Veteran had full knee flexion and extension, bilaterally, and both knees were described as stable.  Left knee range of motion in November 1999 was from 0 to 125 degrees.  The following month, left knee range of motion was from 0 to 120 degrees.  The Veteran's physical therapist noted that no varus or valgus instability was noted during evaluation.  A January 2000 X-ray of the knees revealed mild to moderate degenerative arthritis in the medial compartments.  

In a January 2000 statement, the Veteran reported that his VA physician had prescribed knee braces for instability in his knees.  

A March 2000 MRI of the left knee revealed a tear of the posterior horn and body of the medial meniscus and a deformity of the posterior horn.  A March 2000 VA treatment record reflects full range of motion in the knees.  The following month, the Veteran's knee range of motion was described as intact and both knees were noted to be stable.  In September 2000, the Veteran again had full range of motion and there was no varus or valgus laxity.  Left knee range of motion in April 2001 was from 0 to 130 degrees and the knee was stable to varus and valgus stress.  Range of motion was full during VA treatment in September 2001.  On examination in October 2001, left knee range of motion was from 0 to 120 degrees.  A December 2001 treatment record reflects left knee range of motion from 0 to 140 degrees.  The left knee was ligamentously stable.  In April 2002, the Veteran's knee range of motion was full and he had no ligamentous instability.  A medial unloader brace for the Veteran's left knee was ordered.  In October 2002, the Veteran complained of instability in his left knee, but noted that his unloader brace improved that instability.  Left knee range of motion was from 0 to 130 degrees and there was no ligamentous instability.  The physician noted that the Veteran's left knee unloader brace seemed to have given him some relief concerning his stability.  The Veteran was scheduled for a left knee MRI later that month.  

In November 2002, the Veteran was seen for follow-up of his left knee MRI.  The physician noted that the MRI revealed articular changes, but no ligamentous pathology with the exception of the fact that the Veteran was status-post medial meniscectomy.  On examination, left knee range of motion was from 0 to 140 degrees and the knee was stable to varus and valgus stress.  In March 2003, left knee extension was full and flexion was to about 120 degrees.  The knee was stable on examination.  

On April 2, 2003, the Veteran underwent surgical arthroscopy of the left knee with medial meniscal debridement and medial plica excision.  The pre- and post-operative diagnoses were left knee medial meniscal tear and osteoarthritis.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an increased rating for the Veteran's service-connected left knee disability, during the period in question, is not warranted.

As discussed above, the Veteran was in receipt of a 20 percent disability rating pursuant to Diagnostic Code 5258 during the period in question; however, in the December 2011 rating decision, the AMC indicated that it was assigning a 20 percent rating pursuant to Diagnostic Code 5257, in lieu of Diagnostic Code 5258.  As the Board previously noted in its August 2008 remand, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board notes that 20 percent is the maximum rating provided by Diagnostic Code 5258 for dislocated semilunar cartilage.  While the AMC indicated that a 20 percent rating was warranted based on instability, the Board highlights that, despite his complaints of instability, the medical evidence of record indicates that the Veteran's left knee has consistently been stable on examination.  The Board has considered the fact that, during VA treatment in October 2002, the Veteran complained of left knee instability, and the physician noted that the Veteran's left knee unloader brace seemed to have provided some relief concerning stability.  Despite this comment, the same physician found no ligamentous instability on examination.  Thus, the Board finds that an increased rating, pursuant to Diagnostic Code 5257, is not warranted.  Additionally, in discussing the assignment of a 20 percent rating pursuant to Diagnostic Code 5257 in the December 2011 rating decision, the AMC noted that the Veteran's treatment records from 1999 consistently described symptoms of locking, pain, instability and weakness on use.  Thus, as the Veteran's reports of instability, locking, and pain were contemplated in the 20 percent rating assigned, the Board finds that assignment of separate ratings pursuant to Diagnostic Codes 5257 and 5258 would constitute impermissible pyramiding, and is not warranted.  See 38 C.F.R. § 4.14.  

The aforementioned evidence reflects that, for the period in question, the left knee disability was manifested by pain and limitation of motion; however, the evidence provides no basis for assignment of an increased rating during this period.  

In this regard, left knee range of motion during the period in question has been no less than 0 to 120 degrees.  Such range of motion does not warrant assignment of even a compensable rating for the left knee disability under Diagnostic Code 5260 or Diagnostic Code 5261.  The evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004 (2004).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms of pain are supported by pathology consistent with the assigned 10 percent rating for limitation of flexion, and no higher.  In this regard, while the Veteran has consistently reported left knee pain, even when taking into account his complaints of pain, there is simply no indication of flexion limited to 30 degrees.  Moreover, the effect of the pain on the Veteran's left knee is already contemplated in the currently assigned 10 percent rating based on limitation of flexion.  The Board points out that the 10 percent rating assigned is consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, no higher rating is assignable during the period in question.  In this regard, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  While the Board recognizes the Veteran's reports of left knee pain during the period in question, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The evidence simply does not reflect that the Veteran's left knee pain has resulted in additional functional loss so as to warrant an increased rating.  

In addition, the Board notes that Diagnostic Code 5259 provides a maximum rating of 10 percent for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  While the Veteran underwent a left medial meniscectomy during service, and is symptomatic, his symptoms, namely, limitation of motion with pain and locking, are being separately evaluated.  It would be inappropriate pyramiding to evaluate the same symptoms separately under Diagnostic Code 5259.  See 38 C.F.R. § 4.14.

Moreover, no other diagnostic code provides a basis for assignment of an increased rating during the period in question.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, DCs 5256-5263; however, several of these diagnostic codes are simply not applicable to the Veteran's service-connected left knee disability.  It is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis, impairment of the tibia and fibula, or genu recurvatum.  As such, consideration of the disability under Diagnostic Codes 5256, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

Under these circumstances, the Board finds that the record presents no basis for assignment of an increased rating during the period in question, under the applicable rating criteria.

From June 1, 2003 to May 13, 2009

VA treatment records during the period from June 1, 2003 to May 13, 2009 reflect ongoing complaints regarding and treatment for the left knee.  The Veteran's complaints during this period included pain, locking, and giving out.  

A December 2003 VA treatment record reflects full knee range of motion, with pain on movement.  The physician noted that the Veteran's medial collateral ligament and posterior cruciate ligament appeared to be intact, with no lateral instability.  In February 2004, the Veteran's knees again had full range of motion.  The knees were stable to varus, valgus, Lachman, and posterior drawer testing.  A June 2004 cardiology consultation reflects that the Veteran gave a history of unstable knees.  The cardiologist noted that review of systems was negative other than the Veteran's bilateral knee instability.  

During the July 2004 hearing, the Veteran denied left knee limitation of motion, but reported that he did experience restriction in bending his knee when he experienced swelling, which he experienced after being on his feet for a few hours at work.  He also described knee instability and reported that his knee gave out.  He described his feeling of left knee instability as continuous.  He added that he experienced constant pain in his left knee. 

The Veteran was afforded a VA examination in January 2005.  He indicated that he experienced popping, rocking, catching, and swelling of the left knee.  He added that he worked 14 hours a day on his feet, which caused significant pain at the end of the day.  Examination revealed no effusion.  The left knee was globally tender to palpation both at the medial and lateral joint lines.  Ligaments were stable.  Extension was full and flexion was to 110 degrees.  The examiner observed that the Veteran did wear knee braces, bilaterally.  The examiner indicated that the Veteran had an essentially objectively abnormal knee examination.  Subjectively, he had pain globally and lots of subjective symptoms.  X-ray revealed mild to moderate medial joint space narrowing with patellofemoral degenerative change seen.  There was no evidence of fracture, dislocation, or joint effusion.  

In January 2005, the Veteran submitted several statements from friends and family members describing his knee symptoms, including falls.   His supervisor and a fellow employee reported that they had seen the Veteran's knee lock in a bent position, adding that he would need assistance to stand up again.  

An April 2005 VA treatment record reflects left knee range of motion from approximately 0 to 130 degrees, with complaints of pain at the extremes of flexion and from approximately 30 degrees of flexion to full extension.  The left knee was stable to varus and valgus stress testing.  In June 2005, knee range of motion was from 0 to 130 degrees, bilaterally.  In May 2006, knee range of motion was from 0 to 125 degrees and no instability was detected.  In August 2006, range of motion was from approximately 0 to 125 degrees.  

During his November 2006 hearing, the Veteran described left knee pain.  He reported that he had no sideways motion and added that he fell about once or twice a day because of his knee.  The Veteran stated that he had not missed time at work as a result of his knees; rather, he did not let his knees affect his responsibility to his employer.  

A February 2007 X-ray of the knees revealed a moderate degree of femorotibial joint osteoarthritis, bilaterally.  During treatment that month, no knee instability was detected and left knee range of motion was from 10 to 90 degrees.  In September 2007, left knee range of motion was from 5 degrees to a flexion contracture of 100 degrees.  The knee was stable to varus and valgus stress and there was no evidence of anterior cruciate ligament or posterior cruciate ligament laxity.  A September 2007 X-ray of the knees revealed moderate osteoarthritis of the bilateral tibiofemoral joints and mild osteoarthritis of the bilateral patellofemoral joints.  During treatment in January 2008, knee range of motion was from 0 to 120 degrees and the knees were stable to varus and valgus stress.  January and February 2008 X-rays of the bilateral knees revealed mild to moderate changes of osteoarthritis in the medial and patellofemoral compartments of both knees.  A March 2008 left knee MRI revealed an advanced degenerative tear of the medial meniscus and small areas of articular cartilage loss.  During treatment in April 2008, left knee range of motion was from 0 to 120 degrees and the knee was ligamentously stable.  In September 2008, left knee range of motion was from 0 to 110 degrees.  

The Veteran's left knee was again evaluated during VA examination in October 2008.  He described constant, sharp, severe pain in his left knee and added that his knee would give way three times per week.  He denied dislocation or recurrent subluxation.  The Veteran reported that he was limited from climbing steps and had trouble walking more than 100 yards or standing for more than two hours.  On examination, the left knee was not swollen, but was tender on the medial aspect.  There was full extension to 0 degrees and active flexion to 105 degrees, with pain at the end of range of motion.  The collateral ligaments were stable to varus and valgus stress, and the examiner stated that the DeLuca criteria were negative.  The examiner noted that the Veteran did have a slightly antalgic gait, with no unusual shoe wear or callus formation.  The examiner added that MRI of the left knee revealed an advanced tear of the medial meniscus and X-ray revealed osteoarthritis.  The diagnoses were meniscus tear of the left knee and osteoarthritis of the left knee.  In a November 2008 addendum, the VA examiner noted that flare-up episodes as regards the Veteran's left knee had not been reported, hence, no projected disability from a presumed flare-up could be elicited without speculation.  

A January 2009 treatment record reflects that the Veteran had full knee range of motion with no varus, valgus, anterior, or posterior instability.  A March 2009 treatment record indicates that the Veteran had full range of motion in the extremities.  

In a March 2009 statement, the Veteran reported that his left knee pain had increased, adding that such pain caused sleeplessness.  The following month, the Veteran reported that flexion in his left knee resulted in pain, swelling, locking, popping, and giving out.  As regards the VA examiner's statement that no flare-ups had been reported, the Veteran indicated that he experienced left knee swelling regularly, but that the swelling would dissipate before it could be examined by a doctor.  He added that this was the case because his appointments were scheduled on Mondays, after his knee had had a day or so to rest from work.  

During treatment in April 2009, the Veteran had left knee range of motion described as good, from 0 to 130 degrees.  There was no varus, valgus, anterior, or posterior instability.  Later that month, left knee range of motion was from -5 degrees to 125 degrees.  The knee was stable to varus and valgus forces, but there was some mild varus alignment.  

On May 13, 2009, the Veteran underwent left total knee arthroplasty.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an increased rating for the Veteran's service-connected left knee disability, during the period in question, is not warranted.

As discussed above, while the AMC indicated in December 2011 that a 20 percent rating was warranted based on instability, despite his complaints of instability, the medical evidence during this period indicates that the Veteran's left knee has consistently been stable on examination.  The Board has considered the fact that a June 2004 cardiology consultation indicates that the Veteran's review of systems was negative other than bilateral knee instability; however, such statement appears to be based solely on the Veteran's report of a history of unstable knees, as opposed to physical examination of the left knee.  Thus, the Board finds that an increased rating, pursuant to Diagnostic Code 5257, is not warranted.  Further, as previously discussed, Veteran's reports of instability, locking, and pain were contemplated in the 20 percent rating assigned pursuant to Diagnostic Code 5257 in the December 2011 rating decision.  Thus, as was the case during the period from April 8, 1999 to April 2, 2003, the Board finds that assignment of separate ratings pursuant to Diagnostic Codes 5257 and 5258 would constitute impermissible pyramiding, and is not warranted.  See 38 C.F.R. § 4.14.  

The aforementioned evidence reflects that, for the period in question, the left knee disability was manifested by pain and limitation of motion; however, the evidence provides no basis for assignment of an increased rating during this period.  

In this regard, left knee range of motion during the period in question has revealed flexion limited to no less than 90 degrees and extension limited to no more than 10 degrees.  The Veteran is currently in receipt of a 10 percent rating for limitation of flexion; however, there is simply no evidence of flexion limited to 30 degrees or extension limited to 15 degrees, as required for a rating in excess of 10 percent.  The Board notes that, while left knee range of motion was described as from 10 to 90 degrees in February 2007, this single finding of extension limited to 10 degrees appears to be an anomaly.  In this regard, while extension was to 5 degrees in September 2007, knee range of motion was full in December 2003, February 2004, January 2009, and March 2009.  Extension was full on VA examination in January 2005 and October 2008 and during VA treatment in April 2005, June 2005, May 2006, August 2006, January 2008, April 2008, September 2008, and April 2009.  Based on the foregoing, the Board finds that the assignment of separate ratings for limited flexion and extension is not warranted.  See VAOPGCPREC 9-2004 (2004).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain, as the Veteran's symptoms of pain are supported by pathology consistent with the assigned 10 percent rating for limitation of flexion, and no higher.  In this regard, while the Veteran has consistently reported left knee pain, even when taking into account his complaints of pain, there is simply no indication of flexion limited to 30 degrees.  In reaching this conclusion, the Board has considered the April 2005 VA treatment record reflecting left knee range of motion from approximately 0 to 130 degrees, with complaints of pain at the extremes of flexion and from approximately 30 degrees of flexion to full extension.  Nevertheless, the evidence simply does not reflect that the Veteran's left knee pain has resulted in additional functional loss so as to warrant an increased rating.  See Mitchell, 25 Vet. App. at 38 (pain alone does not constitute functional loss under VA regulations).  Moreover, the effect of pain on the Veteran's left knee is already contemplated in the currently assigned 10 percent rating based on limitation of flexion.  As stated above, the 10 percent rating assigned is consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  

As discussed in regards to the evaluation of the left knee disability during the period from April 8, 1999 to April 2, 2003, while the Veteran underwent a left medial meniscectomy during service, and is symptomatic, his symptoms, namely, limitation of motion with pain and locking, are being separately evaluated.  It would be inappropriate pyramiding to evaluate the same symptoms separately under Diagnostic Code 5259.  See 38 C.F.R. § 4.14.

Moreover, it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis, impairment of the tibia and fibula, or genu recurvatum.  As such, consideration of the disability under Diagnostic Codes 5256, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

Under these circumstances, the Board finds that the record presents no basis for assignment of an increased rating during the period in question, under the applicable rating criteria.

From July 1, 2010

The Veteran underwent VA examination to evaluate his left knee disability in June 2010.  The examiner noted that the Veteran underwent left knee replacement in May 2009.  Since the left knee replacement, the Veteran reported that he continued to experience weakness, pain, occasional mild swelling, and stiffness.  He reported left knee instability, incoordination, decreased speed of joint motion, and repeated effusions.  He reported that he experienced episodes of dislocation or subluxation and locking episodes several times a week.  On examination, the Veteran walked with an antalgic gait, but there was no instability.  There was no patellar abnormality or meniscus abnormality, nor were there abnormal tendons or bursae.  There was mild left knee weakness, but the examiner noted that the Veteran continued to perform strengthening exercises prescribed by physical therapy.  Left knee flexion was from 10 to 178 degrees without pain.  Extension was normal and pain-free at 0 degrees.  There was no objective evidence of pain following repetitive motion, nor was there additional limitation in range of motion.  The Veteran reported that he was currently employed as a part-time parts inventory specialist and stated that he had lost 28 weeks from work in the past year, as a result of right and left knee replacements and follow-up appointments.  

As of July 1, 2010, the Veteran's left knee disability is evaluated as 60 percent disability under Diagnostic Code 5055.  

As the Veteran is in receipt of a 60 disability rating after the one-year period subsequent to his temporary total rating for left total knee arthroplasty, he is currently evaluated with the highest rating possible under Diagnostic Code 5055.  The Board observes that no other diagnostic code that evaluates impairment of the knee provides for a disability rating in excess of 60 percent.  Although it is theoretically possible that separate ratings could be assigned under different knee diagnostic codes that would then combine to a rating higher than 60 percent, such is not warranted.  In this regard, the Board has considered the "amputation rule," which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at that elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.

Amputation of a lower extremity at the middle or lower thirds of the thigh may be assigned a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.  Thus, an increased rating for the service-connected left knee disability, from July 1, 2010, is not warranted, as such would violate the amputation rule.  See 38 C.F.R. § 4.68. 

Scarring

The record reflects that the Veteran has left knee scarring associated with multiple surgical procedures.  As such, the Board has considered whether the Veteran is entitled to a separate rating for his left knee scarring.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the scars have consistently been described as well-healed.  As the scars have not been described as painful, and have not been found to be unstable, poorly nourished with repeated ulceration, exceed 144 square inches, or to be deep or cause limited motion and exceed 6 square inches, a separate compensable rating is not warranted.  38 C.F.R. § 4.118 (2002 & 2008).  

All Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since April 8, 1999 has the Veteran's left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration during the periods in question.  The rating schedule fully contemplates the described symptomatology.  While the Veteran has reported missing time from work because of his knee surgeries and appointments, he has been awarded temporary total ratings following his April 2003 and May 2009 surgeries, and has continued to work, as indicated during the June 2010 VA examination.  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  Simply stated, the symptoms of the Veteran's service-connected left knee disability during the periods for consideration are adequately compensated in the disability ratings assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for further staged rating of the Veteran's left knee disability, and the claims for increased ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of increased ratings, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an increased rating for a left knee disability, rated 20 percent disabling based on instability and 10 percent disabling based on limitation of flexion, during the period from April 8, 1999 to April 2, 2003 and the period from June 1, 2003 to May 13, 2009, is denied.  

Entitlement to an increased rating for a left knee disability, rated 60 percent disabling from July 1, 2010, is denied.  





			
	K. PARAKKAL	U. POWELL	Veterans Law Judge, 	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


